DETAILED ACTION
This office action is in response to the communication received June 17, 2022. 
The amendments of claim 1 and the addition of claim 7 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding Benoit-Gonin are not persuasive. Applicant argues that the outer peripheral surface of the attaching target portion is clearly more than 90 degrees and the engagement surface is not in an overhung state. However, as outlined below, the engagement surface discloses multiple angles, and it would be obvious to try an angle of 45 to less than 90 degrees due to the structure of the angles and the latching required (see rejection of amended claim 1 below). Additionally, Benoit-Gonin discloses an overhung state, as the entire engagement surface is angled outward and hangs over parts of axial fins 28 and flange/collar 27.


Claim Objections
Claim 7 is objected to because of the following informalities:  “the height of the flange portion” should be “a height of the flange portion” and “the height of an outer peripheral surface” should be “a height of the outer peripheral surface.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin et al. (WO 2014/188128). All citations are to the English Translation.
Regarding claim 1, Benoit-Gonin discloses a port-equipped bag (see Figs. 1, 3, para. 2) comprising: a bag body 1 that is formed in a bag shaped with a sheet and has an accommodating portion therein (see para. 23); and a cylindrical port member 4 that is attached to the bag body (see Fig. 1) and has one end communicating with the accommodation portion (see Fig. 1) and the other end at which an opening exposed outside the bag is formed (see Fig. 7, opening adjacent 19), wherein an inner plug (see Figs. 8, 12) and a cap (see Fig. 9) for pressing the inner plug are attachable to the port member (see (Figs. 3, 6), the port member includes an attaching target portion (see Fig. 3, portion between 19 and 27) that is covered by the cap (see Fig. 3) in a case in which the cap is attached to the port member and an annular lip 19 that is formed at a peripheral edge of the opening and protrudes outward from the port member (see Figs. 3, 5, 7), the lip has an annular engagement surface facing the bag body (see Figs. 1 for where bag is positioned and Fig. 19 for annular engagement surface facing the bag body, which is the lower portion of the annular lip 19 facing towards bag); and the engagement surface has an with respect to an outer peripheral surface of the attaching target portion in a cross section in an axial direction of the attaching target portion (see Fig. 7, labeled below, with angles 1 and b, which would add up to 180). Additionally, the engagement surface is in an overhung state in that the entire engagement surface is angled outward and hangs over parts of axial fins 28 and flange/collar 27.

    PNG
    media_image1.png
    347
    456
    media_image1.png
    Greyscale

There are very limited degrees for such angles.   A person of ordinary skill has good reason to pursue the known options (having angles a and b add up to 180 and having each of these angles be less than 90 degrees, as they are not straight outward but angled upward/downward, allow for latching between complimentary latching projections 19, 20) within his or her technical grasp.  If this leads to the anticipated success (latching between angled latching projections), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have an angle b of between 45 to less than 90 degrees, as this would allow for the desired angling outward and fall within the known options. 
Regarding claim 7, Benoit-Genoin further discloses a circle-annular flange portion 27 having a constant width formed on an outer peripheral surface of the port member 4 (see Figs. 2-7) at a constant distance from the lip (see Figs. 6-7), and in a case in which the cap is attached to the port member (see Fig. 2), an opening end of the cap and the flange portion face each other. Benoit-Genoin further discloses a height of the flange portion from a surface of the port member is a percentage of a height an outer peripheral surface of the cap when the cap is attached to the port member (see Figs. 2-3). Benoit-Genoin further discloses the cap and the flange portion face each other with a gap (see annotated drawing below).

    PNG
    media_image2.png
    297
    448
    media_image2.png
    Greyscale

Benoit-Genoin does not specifically disclose the percentage is about 30% to 150%. 
	However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Applicant has not indicated criticality of size dimensions related to the height of the flange portion from a surface of the port member and the height of an outer peripheral surface of the cap when the cap is attached to the port member. As the only difference between the prior art and the claims are a recitation of relative dimensions relating to ratios of 30%  to 150% and a device having these dimenions would not perform differently than the prior art device disclosed by Benoit-Genoin, the claimed device is not patentably distinct from the prior art device. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Yoshihiko et al. (KR 20090057271).
Regarding claim 2, teachings of Benoit-Genoin are described above but Benoit-Genoin does not disclose the port member formed of a material having a bending elastic modulus of 140 MPa or more.
Yoshihiko discloses a port member formed of a material having a bending elastic modulus of 300 MPa (see page 7, first paragraph describing container, which would include port, made of polypropylene resin with bending elastic modulus 300 MPa). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the port member of Benoit-Genoin be formed of a material having a bending elastic modulus of 300 MPa such as that disclosed by Yoshihiko, as the selection of a known material based on its suitability for its intended use supports an obviousness determination.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura et al. (US 2012/0118894)
Regarding claim 3, Benoit-Genoin discloses a cap-equipped bag (see Fig. 1) comprising: the port equipped bag according to claim 1 (see rejection of claim 1 above); and an inner plug (see Figs. 8, 12) and a cap (see Fig. 9) for pressing the inner plug that are attachable to the port member (see Figs. 3, 6), wherein the cap includes a top plate portion 21, a cylindrical skirt portion 17 that stands upright from a periphery of the top plate portion to be able to cover the attaching target portion (see Fig. 3), and an engagement piece 20 provided at a portion of an inner surface of the skirt portion, the engagement piece has a tip end portion that protrudes toward the top plate portion and is elastically accessible to an inner peripheral surface of the skirt portion (see Fig. 3, engagement piece is under lip and therefore elastic deformation of skirt outward for engagement piece to go over and under the lip), and in a case in which the cap is attached to the port member, the tip end portion of the engagement piece comes into contact with the engagement surface of the lip to be engageable with the engagement surface. 
Benoit-Genoin does not disclose the engagement piece being a plurality of engagement pieces provided at a lower end portion of an inner surface of the skirt portion.
Kawamura discloses a cap (see Fig. 2A) with a plurality of engagement pieces 14 provided at a lower end portion of an inner surface of a skirt portion 15 (see Fig. 2A) to engage with an annular lip (see para. 26), allowing for a design, including length and angles of engagement pieces, that is optimal so the cap becomes so firm that the cap does not separate unless extremely strong force is applied (see para. 26). Kawamura further discloses the plurality of engagement pieces each have a tip end portion that protrudes toward a top plate 16 and is elastically accessible to an inner peripheral surface of the skirt portion (see Fig. 2A), in a case in which the cap is attached to a port member with annular lip, the tip end portion of the engagement piece comes into contact with the lip (see Fig. 26). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the engagement piece of Benoit-Genoin with those disclosed by Kawamura so the cap becomes so firm that the cap does not separate unless extremely strong force is applied.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura as applied to claim 3 above, and further in view of Kawamura et al. (US 2009/0145876), hereinafter Kawamura 2.
Regarding claim 5, teachings of Benoit-Genoin and Kawamura are disclosed above and while Benoit-Genoin further discloses an opening 23 formed in the top plate portion of the cap (see Fig. 9), and a weak portion 25 that keeps the opening closed  such that the weak portion is detachably fixed to the top plate portion, so that the opening can be exposed by detaching the seal (see Fig. 9, para. 55).
Kawamura 2 discloses a cover 40 that is fixed to a cap 50 with a skirt that covers a plug 20 (see Fig. 5), wherein there is an opening 51 formed in a top plate portion 52 of the cap, and a seal  (see para. 40, adhesive, fusion bonding or the like sealing 40 to cap) that closes the opening is detachably fixed to the top plate portion, so that the opening can be exposed by detaching the seal (see Fig. 5, para. 40). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the weak portion that is detachably fixed disclosed by Benoit-Genoin and Kawamura substituted with a seal as disclosed by Kawamura 2, to obtain the predictable result of securely covering the cap until the cap-equipped bag and associated cap and associated plug is ready for use. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura as applied to claim 3 above, and further in view of Chapman (US 3,112,045).
Regarding claim 5, teachings of Benoit-Genoin and Kawamura are disclosed above and while Benoit-Genoin further discloses the accommodating portion of the bag is filled with contents related to the intravenous administration/infusion of medical fluids to a patient (see para. 2-3) and the cap attached to the port member to seal the contents (see Figs. 3, 6, para. 10, 11) but these references do not specifically teach the bag body being aseptically filled with contents containing at least one selected from the group consisting of plasma fractionate preparations, enzymes, blood coagulation fibrinolytic system factors, hormones, vaccines, interferons, erythropoietins, cytokines, antibodies, and fusion proteins.
Chapman discloses aseptic storage of liquids in containers (see col. 3, ll. 21-27), specifically those used for infusion liquid, such as vaccines (see col. 3, ll. 21-27). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container (bag) of Benoit-Genoin and Kawamura be aseptically filled with contents such as vaccines, as disclosed by Chapman, in order to treat a patient with a vaccine. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Genoin in view of Kawamura as applied to claim 3 above, and further in view of Yutaka et al. (JP 2006022117).
Regarding claim 5, teachings of Benoit-Genoin and Kawamura are disclosed above and while Benoit-Genoin further discloses the accommodating portion of the bag is filled with contents related to the intravenous administration/infusion of medical fluids to a patient (see para. 2-3) and the cap attached to the port member to seal the contents (see Figs. 3, 6, para. 10, 11) but these references do not specifically teach the bag body being aseptically filled with contents containing at least one of albumin preparations and globulin preparations. 
Yutaka discloses a globulin preparation aseptically dispensed into a container for intravenous injection (see page 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container (bag) of Benoit-Genoin and Kawamura be aseptically filled with contents such as globulin preparations, as disclosed by Yutaka, in order to treat a patient with an intravenous injection product. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King (US 2011/0024420), disclosing a container closure with overcap that has a gap between a flange and overcap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781